Weichert v Charbonneau (2022 NY Slip Op 02713)





Weichert v Charbonneau


2022 NY Slip Op 02713


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ.


386 CA 21-01579

[*1]SUSAN M. WEICHERT AND ROBERT M. WEICHERT, PLAINTIFFS-APPELLANTS,
vRANDY CHARBONNEAU, DEFENDANT-RESPONDENT, AND MICKEY GARDNER, DEFENDANT. 


SUSAN M. WEICHERT, PLAINTIFF-APPELLANT PRO SE. 
ROBERT M. WEICHERT, PLAINTIFF-APPELLANT PRO SE.

	Appeal from an order of the Supreme Court, Onondaga County (Gerard J. Neri, J.), entered May 27, 2021. The order, among other things, denied plaintiffs' motion for recusal. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: April 22, 2022
Ann Dillon Flynn
Clerk of the Court